NICHOLLS, J.
The defendant has appealed from the judgment of the district court sentencing him to pay a fine of $325, *23and in default thereof 30 days in the parish jail.
We find in the transcript what purports to he' all the testimony as adduced on the trial. It was not annexed to and made part of a bill of exceptions, and we cannot consider it. No bill of exceptions appears to have been taken. The note found in the body of the testimony given on the trial by the defendant and by witness Baxter, to the effect that certain questions propounded to these witnesses were objected to by the state, that the objection was sustained, and the bill of exception was reserved, is not a bill of exceptions. State v. Comstock, 36 La. Ann. 309; State v. Haines, 51 La. Ann. 731, 25 South. 372, 44 L. R. A. 837; State v. Napoleon, 104 La. 166, 28 South. 972; State ex rel. Markham v. Read, 52 La. Ann. 271, 26 South. 826.
Binding no ground for the reversal of the judgment appealed from, it is hereby affirmed.